         Case 1:19-cr-00179-MLB-JSA Document 84 Filed 04/13/21 Page 1 of 3
ORIGINAL                                                                        US.D.C. Atlanta
                                                                                         -




                                                                                APR 132021
                                                                            JAMES N. HATTEN, Clerk
                                                                          By:
                                                                                   \_Y       Deputy Clerk
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION



       UNITED STATES OF AMERICA
                                                  Criminal Indictment
              V.
                                                  No. 1:19-CR-179
       MICHAEL HUBBARD
                                                  (Third Superseding)


    THE GRAND JURY CHARGES THAT:

                                        Count One

       On or about June 18, 2018, in the Northern District of Georgia, the defendant,
    MICHAEL HUBBARD, knowing he had previously been convicted of at least one
    of the following offenses in the Superior Court of Fulton County, Georgia; that is:
       (1) Robbery by Force, Aggravated Assault, and Battery, on or about February
          27, 2013;
       (2) Battery-Family Violence and Possession of Cocaine, Case No. 165C147025,
          on or about February 1, 2018; and
       (3) Aggravated Assault, Battery-Family Violence, Possession of a Firearm
          during the Commission of a Felony, and Possession of a Firearm by a
          Convicted Felon, Case No. 165C148270, on or about February 1, 2018,
    each of which was a crime punishable by imprisonment for a term exceeding one
    year, did knowingly possess a firearm, that is, a Taurus, Millennium PT111 G2,
    9mm pistol, in and affecting interstate and foreign commerce; all in violation of
    Title 18, United States Code, Sections 922(g)(1) and 924(e)(1).
     Case 1:19-cr-00179-MLB-JSA Document 84 Filed 04/13/21 Page 2 of 3




                                     Forfeiture
   Upon conviction of the offense alleged in this Indictment, the defendant,
Michael Hubbard, shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 924(d) and Title 28, United States Code, Section 2461, all
firearms and ammunition involved in and used in the offense, including, but not
limited to: one (1) Taurus, Millennium PT111 G2, 9mm pistol, bearing serial
number TJT87190.
   If, as a result of any act or omission of the defendant, any property subject to
forfeiture:
   a. cannot be located upon the exercise of due diligence;
   b. has been transferred or sold to, or deposited with, a third person;
   c. has been placed beyond the jurisdiction of the Court;
   d. has been substantially diminished in value; or
   e. has been commingled with other property which cannot be divided
      without difficulty,




                                         2
    Case 1:19-cr-00179-MLB-JSA Document 84 Filed 04/13/21 Page 3 of 3




the United States intends, pursuant to Title 21, United States Code, Section
853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek
forfeiture of any other property of said defendant up to the value of the
forfeitable property.
                                          A                                    BILL


                                                                  ‘N
KURT R. ERSKINE
  United States Attorney


LEANNE M. MAREK
  Assistant United States Attorney
Georgia Bar No. 270935

Jei~stca’ Morrtc
JESSICA C. MORRIS
  Assistant United States Attorney
Georgia Bar No. 100907

600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181
